MEMORANDUM **
Raul Reyes-Cortez appeals his guilty-plea conviction and 111-month sentence for possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A).
Appellant’s unopposed motion for a limited remand is granted. See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005) (extending the limited remand procedure under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc), to cases involving non-constitutional error under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.